United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1818
Issued: June 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2009 appellant timely appealed a May 19, 2009 merit decision of the Office
of Workers’ Compensation Programs regarding the termination of his medical compensation
benefits for temporary aggravation of consequential conditions for a limited time period.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective August 25, 2008.

1

After appellant’s July 10, 2009 appeal to the Board of the Office’s May 19, 2009 decision, appellant requested
reconsideration and the Office issued an October 14, 2009 decision that denied modification of the May 19, 2009
decision. Under Douglas E. Billings, 41 ECAB 880 (1990), the Office’s October 14, 2009 decision is null and void
as the Office and the Board may not have concurrent jurisdiction over the same issue.

FACTUAL HISTORY
On June 15, 2004 appellant, then a 47-year-old city carrier, filed an occupational disease
claim for a right knee condition. The Office accepted that appellant sustained a work-related
right knee strain. It subsequently accepted a tear to the right knee medial meniscus as well as a
consequential lumbar strain as a result of compensating for his knee condition.2 On April 6,
2006 appellant underwent an Office authorized arthroscopic partial medial meniscectomy of the
right knee. On June 26, 2007 he underwent a right total knee replacement that the Office
authorized. Appellant returned to sedentary duty on April 20, 2006 and regular duty as a
supervisor on September 27, 2007.3
Appellant subsequently claimed left shoulder and lumbar spine injuries as a consequence
of his right knee injury. He submitted diagnostic testing, including magnetic resonance imaging
(MRI) scan and x-ray reports, physical therapy notes and nurse’s reports. In an August 8, 2007
report, Dr. Michael Crovetti, an osteopath and orthopedic surgeon, noted that appellant injured
his trapezius while undergoing outpatient therapy for his total knee arthroplasty. He advised that
appellant was pulling himself up and injured his trapezius muscle. Appellant recommended
adding trapezius therapy to appellant’s physical therapy regime. On August 17, 2007
Dr. Crovetti found evidence of left shoulder rotator cuff disease and recommended an MRI scan
to rule out a tear.
On October 17, 2007 the Office denied appellant’s request for an upper extremity MRI
scan. It noted that this was not customary treatment for the accepted lumbar and right knee
accepted conditions and that it received no medical information with a physician’s opinion on
why or how this requested medical treatment was related to the accepted conditions in his claim.
On November 10, 2007 appellant requested an oral hearing.
Appellant also sought expansion of his claim to include consequential injuries to his left
knee, left shoulder, cervical spine, right ankle and right foot. He submitted various records
including an October 3, 2007 duty status report from Dr. Crovetti who diagnosed right knee
degenerative joint disease, left knee pain and lumbar spine. In a November 26, 2007 progress
report, Dr. Crovetti noted that an MRI scan of the cervical spine showed C6-7 herniated nucleus
pulposus. In a November 26, 2007 duty status report, he diagnosed appellant with right knee
degenerative joint disease, left knee pain and lumbar radiculitis. In a November 28, 2007 duty
status report, Dr. Crovetti diagnosed right knee degenerative joint disease, left knee pain and left
shoulder strain. He indicated “yes” in the box marked “diagnosis due to injury.” In a January 2,
2008 treatment note, Dr. Crovetti advised that a left shoulder MRI scan showed partial tearing
and anterior labral tear with possible partial articular surface tearing. In a January 2, 2008 duty
status report, he advised that appellant’s right knee degenerative joint disease, left knee pain and

2

The Office did not accept a herniated lumbar disc or aggravation of osteoarthritis of the lumbar spine.

3

On December 6, 2006 the Office granted appellant a schedule award for 14 percent permanent impairment to the
right leg. On October 15, 2008 it issued him a schedule award for an additional 23 percent permanent impairment to
the right leg, for a total award of 37 percent. Appellant has not appealed the October 15, 2008 schedule award
decision.

2

left shoulder strain were due to the work injury of March 1, 2004 by marking “yes” in the box
marked “diagnosis due to injury.”
On November 2, 2007 Dr. Gregory Middleton, an internist and Board-certified
rheumatologist, noted appellant’s history and treatment. He diagnosed cervical spondylosis/left
rotator cuff tendinitis. In a November 19, 2007 report, Dr. Reynold L. Rimoldi, a Boardcertified orthopedic surgeon, noted appellant’s cervical spine and left shoulder symptoms which
appellant attributed to ambulating with a cane. He diagnosed cervical disc degeneration with
overlying cervical protrusions. On January 7, 2008 Dr. Rimoldi advised that appellant’s left
shoulder MRI scan indicated a labral tear, a small partial thickness tear of the supraspinatus
tendon and supraspinatus and infraspinatus tendinosis and acromioclavicular joint arthrosis.
In a February 26, 2008 report, Dr. Michael Childs, a podiatrist, advised that appellant had
right leg neuritis that might be associated with increased swelling after surgery, possibly due to
compression stockings. A tingling sensation followed the nerve roots and a short Achilles
tendon, which exacerbated the positive Tinel’s sign when appellant everted the foot. Dr. Childs
opined that, if the short Achilles tendon was worsening appellant’s symptoms, it would be due to
a double crush syndrome from his previous injury to the nerve and from his manner of
ambulation that continued to cause nerve tension or pressure. He noted, however, that these
would be symptoms only on the medial and plantar aspect of the foot and would not account for
the positive Tinel’s sign on the lateral aspect of the foot.
On March 5, 2008 the Office denied expanding appellant’s claim to include injuries to
the left knee, shoulder, cervical spine, right ankle and right foot. Appellant requested a hearing
which was held on March 26, 2008.
Appellant submitted a February 25, 2008 report from Dr. Crovetti who opined that
appellant sustained an injury to his left shoulder while pulling himself up from a seated position
during rehabilitation of his right total knee arthroplasty. Dr. Crovetti stated that appellant had a
left knee strain due to compensating during his recovery and limiting his weight bearing on the
right knee due to pain in the early postoperative course. He noted that a November 2007 left
shoulder MRI scan showed a partial tear of the supraspinatus tendon and a labral tear of the left
shoulder and an x-ray of the left knee showed minimal narrowing of the medial joint space and
early arthritic disease. Dr. Crovetti diagnosed partial rotator cuff tear and impingement
syndrome and exacerbation of early arthritic disease of the left knee. He indicated these
diagnoses were formulated after appellant had right knee surgery and the rehabilitation process
began. Dr. Crovetti stated that appellant sustained left shoulder strain, left trapezius strain,
cervical strain and left knee strain when he began experiencing pain in those areas during the
rehabilitation process.
In a May 6, 2008 report, Dr. Jon James, a podiatrist, provided a history of appellant’s loss
of sensation in his right lower leg. He stated that he could not comment on whether the cause of
the condition was secondary to his right knee surgery.
In a July 14, 2008 decision, an Office hearing representative set aside the October 17,
2007 and March 5, 2008 decisions with respect to whether appellant’s total right knee
replacement surgery contributed to his left shoulder, left trapezius, cervical or left knee

3

conditions and remanded the case for the Office to refer appellant for a second opinion. The
hearing representative affirmed the portion of the Office’s decision which denied that appellant’s
right lower leg conditions were related consequentially to his right knee surgery.
The Office referred appellant to Dr. Aubrey Swartz, a Board-certified orthopedic
surgeon, for a second opinion. In an August 25, 2008 report, Dr. Swartz noted the history of
injury, his review of the medical file and set forth findings. Regarding post knee replacement
complications such as left shoulder strain, left trapezius strain, cervical strain or left knee strain,
he advised there were minor transient straining episodes with respect to utilizing more muscles in
his body during the rehabilitation phase of the physical therapy. However, Dr. Swartz indicated
that these had all subsided and there was no evidence of further injury or residual due to these
complaints. Appellant stated that, during the examination, he had pulling in his left shoulder that
was not painful unless he moved his shoulder in a certain way. Dr. Swartz indicated that
appellant’s left shoulder MRI scan showed multiple degenerative changes. He stated that
appellant had naturally occurring age-related degenerative disease that was unrelated to his left
knee replacement.
For the low back, Dr. Swartz indicated that appellant had multilevel degenerative disease
and had a transient exacerbation with respect to his left knee injury, which was no longer an
issue. He stated that appellant was dealing with his preexisting degenerative disease and that his
current low back symptoms had no relationship to his original claim. Regarding right ankle and
foot numbness since the surgery in the right leg, Dr. Swartz advised that electrodiagnostic studies
and other evidence did not confirm that these changes in appellant’s right ankle and foot were
due to the right total knee replacement. He stated that there was no evidence or any
electrodiagnostic studies to either confirm or rule out sensory changes in the right leg after the
right total knee arthroplasty. Dr. Swartz stated that it was not a well-known complication of total
knee replacement surgery. Regarding injuries to the neck, left trapezius, left shoulder and left
knee, he stated that these would be transient flare-ups of preexisting degenerative disease.
In a September 29, 2008 supplemental report, Dr. Swartz advised that appellant was very
heavy and obese and had degenerative disease in many areas. He noted that appellant would
have a predisposition or susceptibility to low back pain or left knee pain based upon his age and
his excessive overweight status. Dr. Swartz opined that none of the degenerative changes would
have been brought about by physical therapy or over compensating due to the right knee injury.
He opined that any aggravation of the degenerative conditions had resolved at the time of his
examination and any further problems associated with those areas were due to nonindustrial
degenerative disease.
In an October 7, 2008 decision, the Office expanded the claim to include temporary
aggravation of degenerative disease of the lumbar spine, cervical spine, left shoulder and left
lower extremity resolved by August 25, 2008.
Appellant requested a hearing and, on February 12, 2009, a telephonic hearing was held.
He submitted a written statement, copies of diagnostic testing, a September 29, 2008 report from
Dr. Roman Sibel, a Board-certified orthopedic surgeon, regarding appellant’s right ankle and
lower extremity pain and numbness and medical reports.

4

In October 22 and December 15, 2008 and February 4, 2009 reports, Dr. Rimoldi
reported on appellant’s left shoulder. In a November 24, 2008 report, he reported on appellant’s
lumbar and cervical spine. Dr. Rimoldi opined, in his December 15, 2008 report, that appellant’s
injuries to the cervical spine and left shoulder were sustained while in physical therapy after a
total knee replacement. He stated that appellant experienced left knee pain while favoring his
left knee in his postoperative rehabilitation. Reports from Dr. Gary D. Morris, a Board-certified
orthopedic surgeon, dated November 6 and 19, 2008 and February 5 and March 25, 2009 reports,
reported on the status of appellant’s left knee. In March 26 and April 17, 2009 progress reports,
Dr. Crovetti advised no further right knee treatment was required. Medical approval for further
treatment regarding appellant’s left shoulder and left knee was requested.
By decision dated May 19, 2009, an Office hearing representative affirmed the Office’s
October 7, 2008 decision.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.5 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.6 The fact that the Office accepted an employee’s claim
for a specific period of disability does not shift the burden of proof to the employee. The burden
is on the Office with respect to the period subsequent to the date of termination or modification.7
The Office’s burden includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.8
Under the Federal Employees’ Compensation Act, when employment factors cause an
aggravation of an underlying condition, the employee is entitled to compensation for the periods
of disability related to the aggravation. When the aggravation is temporary and leaves no
permanent residuals, compensation is not payable for periods after the aggravation has ceased,
even if the employee is medically disqualified from continuing employment due to the
underlying condition.9

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
5

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

6

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

7

See Elsie L. Price, 54 ECAB 734, 739 (2003); Raymond M. Shulden, 31 ECAB 297 (1979); Anna M. Blaine
(Gilbert H. Blaine), 26 ECAB 351 (1975).
8

See Raymond W. Behrens, 50 ECAB 221 (1999).

9

Id.

5

ANALYSIS
On the same day, the Office advised appellant of the acceptance of his claim for
temporary aggravation of degenerative disease of the lumbar spine, cervical spine, left shoulder
and left lower extremity, it also found that those accepted conditions had resolved effective
August 25, 2008. Its acceptance of a claim for a specified period does not shift the burden of
proof to the claimant.10 The Office based its decision to terminate benefits on the reports of
Dr. Swartz, the second opinion physician, who opined that appellant had sustained a temporary
aggravation of his degenerative disease in the lumbar spine, cervical spine, left shoulder and left
lower extremity which had resolved at the time of his August 25, 2008 examination and that any
problems now associated with those conditions were due to appellant’s nonwork-related
degenerative conditions.
In his August 25, 2008 report, Dr. Swartz advised that appellant sustained left shoulder
strain, left trapezius strain, cervical strain and left knee strain during rehabilitation following his
total knee replacement as more muscles were used during the physical therapy and minor
transient straining episodes resulted. He indicated that all of the minor straining episodes had
subsided and there was no evidence of any further injury or residuals. Dr. Swartz noted
appellant’s left shoulder MRI scan showed multiple degenerative changes and appellant had no
pain in his shoulder unless it was moved in a certain way. He explained that appellant had agerelated degenerative disease in his left shoulder which was unrelated to his left total knee
replacement. Dr. Swartz indicated that appellant had multilevel degenerative disease in his back
and that the transient exacerbation with respect to his left knee injury was no longer an issue and
the current back symptoms had no relationship to the current claim. He found that
electrodiagnostic studies and the medical evidence did not confirm that sensory changes in
appellant’s right ankle and foot were due to the right total knee replacement and noted that this
was not a well-known complication of total knee replacement surgery. Dr. Swartz advised, in his
September 29, 2008 supplemental report, that none of appellant’s degenerative changes in the
areas complained of resulted from the physical therapy or overcompensation due to the right
knee injury. He opined that any aggravation of the degenerative conditions in appellant’s neck,
left trapezius, left shoulder and left knee were due to nonindustrial degenerative disease and any
aggravation had resolved at the time of his August 25, 2008 examination. Dr. Swartz’s
August 25 and September 29, 2008 reports are based on an accurate factual background and
provide sufficient medical rationale for his conclusion that appellant’s temporary aggravation of
his degenerative disease in the lumbar spine, cervical spine, left shoulder and left lower
extremity, had resolved at the time of his August 25, 2008 examination.11
The Board notes that Dr. Crovetti’s February 25, 2008 report does not provide reasoned
support for a greater period of benefits than that accepted by the Office. In his February 25,
10

See supra note 7.

11

Michael S. Mina, 57 ECAB 379 (2006) (in assessing medical evidence, the weight of such evidence is
determine by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion, are facts which
determine the weight to be given to each individual report).

6

2008 report, Dr. Crovetti diagnosed appellant with partial rotator cuff tear and impingement
syndrome and exacerbation of early arthritic disease of the left knee. He described that appellant
suffered the left shoulder injury as he pulled himself up from a seated position while undergoing
rehabilitation for his right knee. Dr. Crovetti also indicated that appellant suffered a left knee
strain when he placed more weight on the left knee soon after having the right knee surgery,
which exacerbated his left knee arthritis. He, however, provided no medical rationale for how or
why appellant would develop such conditions to his left shoulder, cervical spine and left lower
extremity other than to note that appellant did not have pain in those areas before the surgery and
incurred pain and symptoms of the left knee, neck, left shoulder and left trapezius area after the
surgery. Dr. Crovetti stated his rationale for opining that appellant sustained left shoulder strain,
left trapezius strain, cervical strain, and left knee strain was that during appellant’s total right
knee replacement rehabilitation process appellant began experiencing pain in those areas. The
Board has held that a temporal relationship alone is insufficient to establish causal relationship.12
The mere assertion that appellant’s underlying condition was asymptomatic prior to his total
right knee replacement rehabilitation process is not sufficient to show that the total right knee
replacement rehabilitation process aggravated the underlying degenerative left knee condition or
caused appellant’s left shoulder condition. Later reports from Dr. Crovetti did not specifically
support any greater period of causal relationship than that accepted by the Office. His earlier
reports, in which he related appellant’s left knee, neck, left shoulder and left trapezius to the
injury, by marking “yes” on the form report to indicate that his findings were consistent with a
work-related mechanism are of limited probative value without supporting rationale.13 In any
event, these reports also did not purport to support claim acceptance beyond the period
authorized by the Office.
The early reports of Dr. Rimoldi, who treated appellant’s accepted consequential
conditions, failed to address whether any of the conditions were employment related and, thus,
their opinions are of little probative value.14 These reports also predated the termination of
benefits. Later reports from Dr. Rimoldi reported on appellant’s left shoulder, cervical spine and
lumbar spine conditions. He opined, in his December 15, 2008 report, that appellant’s injuries to
the cervical spine and left shoulder were sustained while in physical therapy rehabbing after a
total knee replacement. While Dr. Rimoldi stated that appellant experienced left knee pain while
favoring his left knee in his postoperative rehabilitation, he did not otherwise explain how
appellant’s postoperative rehabilitation caused or aggravated his left knee condition.15 Reports

12

Louis R. Blair, Jr., 54 ECAB 348, 350 (2003).

13

lberta S. Williamson, 47 ECAB 569 (1996) (an opinion on causal relationship which consists only of a
physician checking yes on a medical form report without further explanation or rationale is of little probative value).
14

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
15

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008) (medical reports not containing rationale on
causal relation are entitled to little probative value).

7

from Dr. Morris reported on the status of appellant’s left knee, but failed to offer any opinion
regarding the cause of the diagnosed condition.16
The September 29, 2008 report from Dr. Sibel addressed appellant’s right ankle and leg
pain and numbness but did not specifically explain how any of these nonaccepted conditions
were employment related.17 In a February 26, 2008 report, Dr. Childs also addressed right foot
and leg conditions that were not accepted by the Office. However, he provided only equivocal
support for causal relationship by noting that right leg neuritis and appellant’s manner of
ambulation after his surgery “may” or “could” exacerbate his symptoms.18
The Office, therefore, met its burden of proof to terminate appellant’s benefits as the
weight of the medical evidence indicates that the condition of temporary aggravation of his
degenerative disease in the lumbar spine, cervical spine, left shoulder and left lower extremity
ceased by August 25, 2008.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s medical
compensation benefits for the condition of temporary aggravation of degenerative disease of the
lumbar spine, cervical spine, left shoulder and left lower extremity effective August 25, 2008.

16

K.W., supra note 14.

17

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (where a claimant claims that a
condition not accepted or approved by the Office was due to an employment injury, the claimant bears the burden of
proof to establish that the condition is causally related to the employment injury through the submission of
rationalized medical evidence).
18

See Jennifer Beville, 33 ECAB 1970 (1982) (where the Board found a physician’s statement that appellant’s
complaints “could have been” related to an employment incident to be speculative and of limited probative value).

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 19, 2009 is affirmed.
Issued: June 14, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

